 1
                                                                        JS-6
 2

 3                                                                      12/14/2020

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   KYREE WILSON and RHONDA              ) Case No.: CV 20-09075-CJC (ASx)
                                          )
     GUERRERO, individually and on behalf )
12
     of all others similarly situated,    )
13                                        )
                                          )
14                Plaintiffs,             )
                                          )
15          v.                            ) ORDER GRANTING PLAINTIFFS’
                                          ) MOTION TO REMAND [Dkt. 13]
16                                        )
     IKEA NORTH AMERICA SERVICES, )
17   LLC; IKEA US RETAIL LLC; IKEA )
                                          )
     DISTRIBUTION SERVICES, INC.; and )
18
     DOES 1–100, inclusive,               )
19                                        )
                                          )
20                Defendants.             )
                                          )
21                                        )
                                          )
22                                        )
23

24   I. INTRODUCTION
25

26         Plaintiffs Kyree Wilson and Rhonda Guerrero filed this putative wage-and-hour
27   class action against Defendants IKEA North America Services, LLC, IKEA US Retail
28   LLC, IKEA Distribution Services, Inc. (collectively, “Ikea”), and unnamed Does in Los

                                               -1-
 1   Angeles County Superior Court. (Dkt. 1, Ex. A [Complaint, hereinafter “Compl.”].)
 2   Defendants removed the action to this Court pursuant to the Class Action Fairness Act of
 3   2005 (“CAFA”), 28 U.S.C. § 1332(d). (Dkt. 1 [Notice of Removal, hereinafter “NOR”].)
 4   Before the Court is Plaintiffs’ motion to remand. (Dkt. 13 [hereinafter “Mot.”].) For the
 5   following reasons, the motion is GRANTED.1
 6

 7   II. BACKGROUND
 8

 9          Plaintiffs, hourly non-exempt employees at Ikea, allege that Ikea failed to pay them
10   for all hours worked, including overtime and missed meal periods or rest breaks.
11   (Compl. ¶¶ 20–23, 29–31.) In this case, they assert nine claims under California’s Labor
12   Code for (1) unpaid overtime wages, (2) unpaid meal period premiums, (3) unpaid rest
13   period premiums, (4) unpaid minimum wages, (5) final wages not timely paid, (6) wages
14   not timely paid during employment, (7) non-compliant wage statements, (8) failure to
15   keep accurate payroll records, and (9) unreimbursed business expenses, as well as a tenth
16   claim for (10) violations of California’s Unfair Competition Law. (See id.) Plaintiffs
17   assert these claims on behalf of a proposed class of “[a]ll current and former hourly-paid
18   or non-exempt employees who worked for any of the Defendants within the State of
19   California at any time during the period from four years preceding the filing of this
20   Complaint to final judgment and who reside in California.” (Id. ¶ 16.)
21

22          Plaintiffs allege broadly that Ikea engaged in “a pattern and practice of wage abuse
23   against their hourly-paid or non-exempt employees” that “involved, inter alia, failing to
24   pay them for all regular and/or overtime wages earned and for missed meal periods and
25   rest breaks in violation of California law.” (Id. ¶ 29.) The boilerplate allegations in the
26

27
     1
       Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
     for December 21, 2020 at 1:30 p.m. is hereby vacated and off calendar.
                                                        -2-
 1   complaint assert that Ikea failed to properly compensate employees, forced them to work
 2   through required breaks, and failed to keep accurate records. (See id. ¶¶ 30–49.)
 3   Plaintiffs have not alleged any other facts about Ikea’s policies or practices, the frequency
 4   of the alleged Labor Code violations, or the resulting damages.
 5

 6         Ikea removed the case to this Court, contending that the Court has CAFA
 7   jurisdiction because minimum diversity is met and the amount in controversy exceeds $5
 8   million. The Court now considers Plaintiffs’ motion to remand to state court, in which
 9   Plaintiffs argue that Ikea has failed to meet its burden to show the amount in controversy.
10

11   III. LEGAL STANDARD
12

13         A defendant may remove a civil action brought in a state court but over which a
14   federal court may exercise original jurisdiction. CAFA provides original federal
15   jurisdiction over class actions in which the amount in controversy exceeds $5 million,
16   there is minimal diversity between the parties, and the number of proposed class
17   members is at least 100. 28 U.S.C. §§ 1332(d)(2), 1332(d)(5)(B). “Congress designed
18   the terms of CAFA specifically to permit a defendant to remove certain class or mass
19   actions into federal court. . . [and] intended CAFA to be interpreted expansively.” Ibarra
20   v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). There is “no antiremoval
21   presumption” in cases invoking CAFA because CAFA was enacted to facilitate federal
22   courts’ adjudication of certain class actions. Dart Cherokee Basin Operating Co., LLC v.
23   Owens, 574 U.S. 81, 89 (2014).
24

25          “[A] defendant’s notice of removal need include only a plausible allegation that
26   the amount in controversy exceeds the jurisdictional threshold.” Id. However, if the
27   asserted amount in controversy is contested after removal, “[e]vidence establishing the
28   amount is required.” Id.; see Harris v. KM Indus., Inc., 980 F.3d 694, 700௅01 (9th Cir.

                                                  -3-
 1   2020). “In such a case, both sides submit proof and the court decides, by a
 2   preponderance of the evidence, whether the amount-in-controversy requirement has been
 3   satisfied.” Dart, 574 U.S. at 88. Ultimately, a removing defendant bears the burden of
 4   proving that the amount in controversy is met. See Rodriguez v. AT&T Mobility Servs.
 5   LLC, 728 F.3d 975, 978 (9th Cir. 2013). “Under this system, CAFA’s requirements are
 6   to be tested by consideration of real evidence and the reality of what is at stake in the
 7   litigation, using reasonable assumptions underlying the defendant’s theory of damages
 8   exposure.” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1198 (9th Cir. 2015).
 9

10   IV. DISCUSSION
11

12          Plaintiffs contend that this case must be remanded because Ikea has not properly
13   established that the amount in controversy exceeds $5 million.2 Ikea contends the
14   amount in controversy is over $22 million.3 (Dkt. 14 [Ikea’s Opposition, hereinafter
15   “Opp.”] at 2–3.) Because Plaintiff contests the amount in controversy, Ikea must provide
16   evidence to support its calculations. Dart, 574 U.S. at 89; Harris, 980 F.3d at 701. To
17   this end, Ikea submits a seven-paragraph declaration from Christopher Blevins, its
18   Human Resource Manager. (Dkt. 14-2 [hereinafter “Blevins Decl.”].) Based on his
19   review of company records, Blevins offers the following facts: (1) IKEA US RETAIL
20   employed 5,285 non-exempt employees in California between January 1, 2017 to
21   December 31, 2019, and (2) these employees worked a total of 374,913 workweeks in
22   those three years. (Id. ¶¶ 3–7.) To estimate the amount in controversy for Plaintiffs’
23   claims, Ikea assumed that each of these employees suffered each injury alleged in the
24   complaint in each workweek. (See Opp. at 12௅13.) It contends that its estimates are
25
     2
       Plaintiffs do not dispute that the other two CAFA requirements—minimal diversity and minimum class
26
     size—are met.
27
     3
       This number is made up of $6,030,000 on the unpaid overtime claim, $4,020,000 on the meal break
28   claim, $8,040,000 on the unpaid minimum wage claim, and $4,522,500 in attorney fees, for a total of
     $22,612,500.
                                                       -4-
 1   conservative, however, because it “undercounted workweeks by only including
 2   workweeks for the period 2017 through 2019,” rather than the full four-year period, and
 3   “only including workweeks for the putative class members from IKEA US RETAIL,” not
 4   the other Ikea entities. (Opp. at 13–14; see id. at 17.)
 5

 6          After reviewing the allegations in the Complaint and the evidence Ikea presents,
 7   however, the Court finds that Ikea’s estimates rely on multiple layers of unreasonable,
 8   unsubstantiated, and unrealistic assumptions that find no support in any evidence
 9   submitted. In reaching this result, the Court finds the Ninth Circuit’s recent decision in
10   Harris v. KM Indus., Inc., 980 F.3d 694 (9th Cir. 2020), especially helpful. In that case,
11   the court reiterated that a district court need not perform “a detailed mathematical
12   calculation of the amount in controversy before determining whether the defendant has
13   satisfied its burden.” Id. at 701. Rather, courts should consider the evidence the parties
14   offer, weigh the reasonableness of the removing party’s assumptions, and then decide
15   where the preponderance lies. Id. In Harris, the defendant assumed that every type of
16   injury alleged in the complaint was suffered by each putative class member, and that each
17   injury was suffered in each workweek. The court concluded that the defendant failed to
18   carry its burden because it “failed to provide any evidence to support its assumption[s].”
19   Id.
20

21          Similarly, here, Ikea presents thin evidence to support the amount in controversy:
22   the number of employees and the number of workweeks for three calendar years.
23   (Blevins Decl. ¶¶ 3–6.) It presents no evidence that every employee suffered all of the
24   injuries alleged in the complaint. It does not present evidence (or even state) that each of
25   the employees worked full time, or enough hours to deserve meal and rest breaks or
26   overtime.4 It takes another leap of logic to assume that each employee suffered the
27
     4
28     Ikea contends that Plaintiffs supply this allegation in their Complaint. But Plaintiffs allege only that
     they and other class members worked more than 8 hours a day or 40 hours per week during their
                                                          -5-
 1   injuries alleged in the complaint every workweek. Again, Ikea offers no evidence to
 2   support that assumption.
 3

 4          Instead, Ikea argues that because Plaintiff alleges a “pattern and practice” of
 5   overtime and meal and rest break violations, it is reasonable to assume that every
 6   employee suffered these injuries every workweek. (Opp. at 12, 13, 14, 16; Compl. ¶ 29.)
 7   The Court disagrees. A removing defendant is entitled to make “reasonable
 8   assumptions” about violation rates to estimate the amount in controversy. Ibarra,
 9   775 F.3d at 1198. But it is not reasonable to assume that, just because a plaintiff alleges a
10   “pattern and practice” of labor law violations, each plaintiff suffered each alleged injury
11   in each workweek. A “pattern and practice” of doing something does not necessarily
12   mean always doing something. Id. at 1198–99. Nor does it mean that the alleged
13   wrongful practice “is universally followed every time the wage and hour violation could
14   arise.” Id. at 1199. “Because the complaint does not allege that [Ikea] universally, on
15   each and every shift, violates labor laws by not giving rest and meal breaks, [Ikea] bears
16   the burden to show that its estimated amount in controversy relied on reasonable
17   assumptions.” Id. It has not done so. Rather, Ikea’s assumptions are “pulled from thin
18   air” without any “reasonable ground underlying them.” Arias v. Residence Inn by
19   Marriott, 936 F.3d 920, 925 (9th Cir. 2019). Ikea therefore fails to carry its burden to
20   show that there is $5 million in controversy in this case.
21

22          While the asserted $22 million amount in controversy is far above the $5 million
23   threshold, it is not the Court’s job to perform the mathematical calculations to justify it.
24   Harris, 980 F.3d at 701. That is Ikea’s burden. Even if the Court were to assume Ikea’s
25   burden, Ikea has failed to provide any information which would enable the Court to
26   calculate more conservative estimates. Ikea’s failure to present “real evidence” to
27

28   employment. (Compl. ¶ 28.) They do not allege how frequently this occurred, or make any other
     allegations that make the assumption that they did so every week reasonable.
                                                     -6-
 1   support its assertions is particularly concerning because it appears some portion of
 2   Plaintiffs’ claims have recently been settled in a related class action. See Cahilig v. Ikea
 3   U.S. Retail, LLC, Case No. 2:19-cv-01182-CJC-AS, Dkt. 61; (Dkt. 5 [Notice of Related
 4   Cases].). Given this reality, the amount in controversy is significantly less than $22
 5   million even if Ikea’s naked assumptions are accepted as true.
 6

 7   IV. CONCLUSION
 8

 9

10         For the foregoing reasons, Ikea has not carried its burden to show that the Court
11   has subject matter jurisdiction over this action under CAFA. Accordingly, Plaintiff’s
12   motion to remand is GRANTED, and this case is hereby REMANDED to Los Angeles
13   County Superior Court.
14

15     DATED: December 14, 2020
16

17
                                                 HON. CORMAC J. CARNEY
18

19                                           UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28


                                                  -7-
